Exhibit 10.1

AGREEMENT TO TRANSFER AND ISSUE SHARES

OF

AMERICAN ANTIBIOTICS, INC.

 

 

THIS AGREEMENT (“Agreement”) is entered into effective as of December 11, 2009
by and among American Antibiotics, Inc., a Florida corporation (“AA”),
GeoPharma, Inc., a Florida corporation (“GeoPharma”), Manju Holdings, LLC, a
Florida limited liability company (“Manju Holdings”), Laki Investment Group,
LLC, a Florida limited liability company (“Laki”), Tasis, LLC, a Florida limited
liability company (“Tasis”) and the Manju Taneja Trust (the “Trust”).

RECITALS:

A. The current shareholders of AA are GeoPharma, Laki and Tasis, whom own the
following shares of AA common stock:

 

Shareholder

   Number of Shares
of Common Stock    Percentage  

GeoPharma, Inc.

   102,000    51.0 % 

Tasis, LLC

   49,000    24.5 % 

Laki Investment Group, LLC

   49,000    24.5 % 

B. GeoPharma is willing to transfer its 102,000 shares of AA common stock (the
“Subject Shares”) to Manju Holdings and Manju Holdings desires to acquire the
Subject Shares on the terms contained herein.

C. GeoPharma owes the Trust, as of November 30, 2009, (i) $400,000 plus interest
pursuant to that promissory note in favor of the Trust dated August 6, 2009 (the
“Existing Note”) and (ii) $310,000, which is not represented by a promissory
note (collectively, including the amounts due under the Existing Note, the
“Existing Obligations”), and AA is willing to assume all of such Existing
Obligations in connection with the transactions contemplated hereby and on the
terms contained herein.

D. AA currently owes GeoPharma $7,076,000, as of November 30, 2009, as reflected
on AA’s balance sheet attached hereto as Exhibit B, which amount GeoPharma is
willing to convert into preferred stock of AA on the terms contained herein.

E. AA has entered into a settlement agreement (the “Settlement Agreement”) with
Consolidated Pharmaceutical Group, Inc. (“CPG”) pursuant to which AA is
obligated, among other things, to pay certain amounts to CPG.

F. Manju Holdings is willing to loan funds to AA for working capital purposes
and to satisfy the obligations due to CPG, on the terms contained herein, unless
GeoPharma

 

4



--------------------------------------------------------------------------------

repurchases the Subject Shares, as contemplated by this Agreement, in which
event Manju Holdings shall no longer be obligated to loan such funds to AA.

AGREEMENT:

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, all of the parties hereto
(“Parties”) agree as follows:

1. Purchase and Sale of Subject Shares.

(a) Assumption of Existing Obligations. AA hereby assumes and agrees to be
solely liable, and GeoPharma hereby assigns and transfers to AA, the Existing
Note and all of the Existing Obligations. Manju Holdings and Trust hereby
consent to the assignment of the Existing Note and Existing Obligations to AA
and hereby fully release and acquit GeoPharma from any such obligations.
Promptly after the date of this Agreement, AA and Manju Holdings agree to
execute a new promissory note which will amend and replace the Existing Note,
and which will reflect the total amount of the Existing Obligations, and which
will extend the maturity date to a date mutually acceptable to AA and Manju
Holdings.

(b) Satisfaction of Future Obligations. Manju Holdings shall loan to AA (i) cash
to fund AA’s operating costs and for working capital purposes, as needed, up to
$100,000 per month, and (ii) cash in an amount and in the time required to pay
all of the obligations owed by AA to CPG pursuant to the Settlement Agreement;
provided, however, that if GeoPharma repurchases the Subject Shares as
contemplated by Section 4 below, Manju Holdings shall not be required to loan
any further amounts to AA from and after the date of such repurchase. Unless
GeoPharma so repurchases its shares, while it may continue to assist with AA’s
bookkeeping, it shall not have any check writing authority on AA’s accounts.
Collectively, the amounts so loaned to AA from and after the date of this
Agreement, plus the amount of the Existing Obligations being assumed by Manju
Holdings, plus interest, shall hereinafter be referred to as the “Manju Loan.”

(c) Transfer of shares. GeoPharma hereby sells, transfers and assigns to Manju
Holdings all of the Subject Shares, which Manju Holdings shall continue to own
unless GeoPharma exercises its right to repurchase the Subject Shares pursuant
to Section 4 below.

2. Preferred Shares.

(a) Creation of Series A Preferred Stock. Immediately prior to the execution of
this Agreement, AA shall file Articles of Amendment to its Articles of
Incorporation in the form attached hereto as Exhibit A to create a class of
stock to be known as “Series A Preferred Stock” with the terms contained in such
Articles of Amendment. The Series A Preferred Stock shall not accrue or pay a
preferred return (i.e., it shall be zero-coupon). In the event of the
liquidation of AA, AA may not distribute any assets of AA to the holders of the
common shares until the Series A Preferred Stock has been fully redeemed or
until AA distributes assets to the holder of the Series A Preferred Stock equal
in value to the redemption value of the then outstanding Series A Preferred
Stock (i.e., $1.00 per share of Series A Preferred Stock). The holder of the
Series A Preferred Stock shall not at any time be required to contribute
additional capital to AA. The Series A Preferred Stock shall be non-voting.
However, without the prior

 

5



--------------------------------------------------------------------------------

written consent of GeoPharma, AA may not amend its Articles of Incorporation in
any manner which alters the economic terms of the Series A Preferred Stock.
Notwithstanding the immediately preceding sentence, AA may create and issue
additional shares of capital stock, including shares of preferred stock with
rights and preferences senior to the Series A Preferred Stock, without the prior
written consent of GeoPharma; provided that in no event may AA convert any of
the currently outstanding shares of Common Stock into any such senior stock, it
being the intent of the parties that the current common shareholders shall
remain junior with regard to liquidation rights to GeoPharma’s Series A
Preferred Stock. Notwithstanding anything in this Agreement to the contrary, AA
may repay the Manju Loan at any time, including prior to the redemption of the
Series A Preferred Stock, provided that AA complies with Section 2(c) below.

(b) Conversion and Issuance. Effective as of the date hereof, GeoPharma hereby
converts the $7,076,000 that AA owes to it into 7,076,000 Series A Preferred
Stock, and AA hereby issues and grants to GeoPharma 7,076,000 shares of Series A
Preferred Stock in consideration for such conversion. Promptly after the date
hereof, AA shall issue and deliver an original, executed certificate to
GeoPharma representing such Series A Preferred Stock in a form acceptable to
GeoPharma. While AA may issue additional shares of capital stock (including
senior preferred stock) as contemplated above, it shall not issue additional
shares of Series A Preferred Stock, it being the intent of the parties that
GeoPharma shall be the only Series A Preferred Stockholder. Promptly after such
conversion, AA may, and it hereby is, authorized to terminate the UCC-1 lien
filed by GeoPharma on AA’s assets.

(c) Redemption. Promptly after each fiscal year, AA shall apply 20% of its net
income (after tax) (as defined by U.S. Generally Accepted Accounting Principals)
for such year, if any, to redeem the Series A Preferred Stock, in cash, at a
price of $1.00 per shares of Series A Preferred Stock. Further, AA shall
immediately redeem all Series A Preferred Stock then outstanding, in cash, at a
price of $1.00 per shares of Series A Preferred Stock, upon the sale of all or
substantially all of AA’s assets. AA shall notify GeoPharma in writing of a Sale
of AA (or of the merger or consolidation of AA or of the sale of any capital
stock by any shareholder of AA) at least 10 days prior to the scheduled closing
of such sale. Until the Series A Preferred Stock is fully redeemed: (i) promptly
after each fiscal year, AA shall provide GeoPharma with AA’s financial
statements for such year, along with calculation of the redemption amount due to
GeoPharma; and (ii) GeoPharma shall have the right to inspect all of AA books
and records during normal business hours upon reasonable notice.

(d) Right to Participate in Future Issuances. So long as GeoPharma continues to
own any shares of Series A Preferred Stock, it shall have the right to purchase
five percent of any shares of capital stock issued by AA in the future on the
same terms and at the same time as the others participating in such issuance.
For example, if AA wishes to sell 100,000 shares of common stock to future
investors at $0.50 per share, in cash, GeoPharma shall be entitled to purchase
5,000 of such shares of common stock at $0.50 per share, in cash. AA shall
notify GeoPharma in writing of any such future issuance at least 20 days prior
to the closing of such issuance.

3. Reversion. If Manju Holdings breaches this Agreement on or prior to June 29,
2009, Manju Holdings shall forfeit its 102,000 Subject Shares, all of which
shall immediately revert to GeoPharma; provided that GeoPharma or AA pays to
Manju Holdings an amount in cash equal to the amount loaned by Manju Holdings
under the Manju Loan as of such date.

 

6



--------------------------------------------------------------------------------

4. Repurchase. At any time prior to June 29, 2010, GeoPharma may repurchase from
Manju Holdings the 102,000 Subject Shares by notifying Manju Holdings of its
intention to repurchase such Subject Shares and paying to Manju Holdings an
amount equal to 110% of the amounts that have been advanced by Manju Holdings
under the Manju Loan. Immediately upon receipt of such notice and payment
(a) Manju Holdings shall be deemed to have transferred such Subject Shares back
to GeoPharma, (b) Manju Holdings shall no longer have any rights as a
shareholder of AA, (c) Manju Holdings shall execute and deliver any other
assignments, certificates and documents which GeoPharma reasonably request to
effectuate such transfer, and (d) AA shall record such transfer in its transfer
books and records. Manju Holdings may not otherwise transfer any of the Subject
Shares prior to June 29, 2010 without GeoPharma’s prior written consent.

5. Notification. All of the Parties hereto acknowledge receipt of notice of
GeoPharma’s intention to transfer the shares to Manju Holdings as contemplated
hereby and hereby consent to such transfer and to all of the other transactions
contemplated by this Agreement and waive any rights which they have to purchase
GeoPharma’s shares from GeoPharma.

6. Representations and Warranties of GeoPharma. GeoPharma hereby represents and
warrants to Manju Holdings that the statements contained in this Section 6 are
true, complete and correct:

(a) Title/Ownership. GeoPharma is transferring good and marketable title to the
Subject Shares to Manju Holdings, free and clear of all liens, claims, charges,
restrictions, equities, options, or encumbrances of any kind, other than the
pledge agreement related to the Existing Note, which pledge Manju Holdings shall
be deemed to have terminated immediately upon execution of this Agreement.

(b) Authorization of Transaction. This Agreement and all the other documents and
instruments required to be delivered by GeoPharma in accordance with the
provisions hereof have been, or upon their execution and delivery will have
been, duly authorized, executed and delivered by GeoPharma and constitute, or
will constitute, the legal, valid and binding obligation of GeoPharma,
enforceable against GeoPharma in accordance with their respective terms, subject
to bankruptcy, insolvency, fraudulent conveyance, moratorium and similar laws
affecting creditors’ rights and general equity principles. GeoPharma has all
requisite power and authority to enter into and perform this Agreement and all
other agreements required to be executed by GeoPharma pursuant to this
Agreement, and to carry out the transactions contemplated hereby and thereby.

7. Representations and Warranties of Manju Holdings. Manju Holdings hereby
represents and warrants to GeoPharma that the statements contained in this
Section 7 are true, complete and correct:

(a) Authorization of Transaction. This Agreement and all the other documents and
instruments required to be delivered by Manju Holdings in accordance with the
provisions hereof have been, or upon their execution and delivery will have
been, duly authorized, executed and delivered by Manju Holdings and constitute,
or will constitute, the legal, valid and binding obligation of Manju Holdings,
enforceable against Manju Holdings in accordance with their

 

7



--------------------------------------------------------------------------------

respective terms. Manju Holdings has all requisite power and authority to enter
into and perform this Agreement and all other agreements required to be executed
by Manju Holdings pursuant to this Agreement, and to carry out the transactions
contemplated hereby and thereby.

(b) No Violation. Neither the execution and delivery of this Agreement nor the
consummation by Manju Holdings or AA of the transactions contemplated hereby
will violate, conflict with or result in the breach of any term, condition or
provision of, or require the consent of any other person under:

(i) any existing law, ordinance, or governmental rule or regulation to which
Manju Holdings or AA is subject,

(ii) any judgment, order, writ, injunction, decree or award of any court,
arbitrator or governmental or regulatory official, body or authority which is
applicable to Manju Holdings or AA,

(iii) the Manju Holdings’ Articles of Organization or Operating Agreement or
AA’s Articles of Incorporation and Bylaws, or

(iv) any mortgage, indenture, agreement, contract, commitment, lease, plan or
other instrument, document or understanding, oral or written.

(c) Restrictions; Consents. No consent, order, authorization, approval,
declaration or filing, including, without limitation, any consent, approval or
authorization of or declaration or filing with any governmental authority or any
party to any contract, is required to be obtained in connection with the
execution, delivery or performance of this Agreement or the consummation of the
transactions contemplated hereby.

(d) Litigation. There are no legal, administrative, arbitration or other
proceedings or governmental investigations pending or, to the knowledge of Manju
Holdings, threatened, which would limit or restrict the transactions
contemplated hereby.

(e) Investment Representations. Manju Holdings has had complete access and
ability to review the books and records of AA (including its financial
statements) and has made such inquiries and asked such questions as the Manju
Holdings or Manju Holdings’ advisors desire to familiarize themselves with the
shares, AA, and AA’s prospects for the future. Manju Holdings acknowledges that
the Subject Shares have not been registered under the Securities Act of 1933, as
amended, or any state securities laws, and may not be resold or transferred
without appropriate registration or the availability of an exemption from any
and all registration and related requirements. Manju Holdings further
acknowledges that the Subject Shares will most likely never be registered under
state or federal securities acts, and that no promise is being made to effect
such registration. Accordingly, there is not and will not be any readily
available method of disposing of the Subject Shares absent any redemption or
purchase of the Subject Shares by AA. Manju Holdings is buying the Subject
Shares for itself and not with a view to resell or redistribute, and
acknowledges that an investment in AA is subject to various material risk.

8. Representations and Warranties of Other Parties. Tasis, Laki and AA hereby
represents and warrants to each other and Manju Holdings and GeoPharma that each
is duly organized, validly existing, and in good standing under the laws of its
state of organization and that it has full organizational power to execute and
agree to this Agreement and to perform its obligations under this Agreement.

 

8



--------------------------------------------------------------------------------

9. Indemnification. GeoPharma shall indemnify and hold harmless Manju Holdings
from and against and in respect of any and all Losses (as hereinafter defined)
incurred by Manju Holdings by reason of (a) any breach of this Agreement by
GeoPharma or (b) any misrepresentation made by GeoPharma contained in this
Agreement. Manju Holdings and AA shall jointly and severally indemnify and hold
harmless GeoPharma from and against and in respect of any and all Losses
incurred by GeoPharma arising as a result of or related to (a) any breach of
this Agreement by Manju Holdings or AA; (b) any misrepresentation made by Manju
Holdings or AA contained in this Agreement or (c) any liability or obligation of
AA or Manju Holdings, whether contingent or otherwise, and whether arising
before or after the date hereof. “Losses” shall mean any liability, loss, claim,
deficiency, damage, payment (including, without limitation, those arising out of
any demand, settlement or judgment relating to any legal, equitable or
arbitration action or proceeding), cost or expense (including reasonable
attorney’s fees) incurred by the indemnified party with respect to an
indemnified claim described in this Section 9.

10. Taxes and Allocations. The Parties agree that the transfer of the Subject
Shares to Manju Holdings shall be deemed effective on the date hereof.

11. Release. From and after the date hereof, Manju Holdings, the Trust, Laki,
Tasis and AA, on behalf of themselves and their respective successors and
assigns, for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged by them, fully remise, release, acquit, and forever
discharge GeoPharma of and from any and all rights, claims, demands,
liabilities, obligations, damages, actions, and causes of action, of any nature
whatsoever, whether known or unknown, whether arising at law or in equity, and
whether direct or indirect, which they may have had, may now have, or may
hereafter have by reason of any matter, cause, happening or thing arising on or
prior to the date hereof.

 

12. Miscellaneous.

(a) Entire Agreement. This Agreement constitutes the complete and exclusive
agreement between and among the Parties with respect to the subject matters
herein and therein and supersedes all prior written and oral understandings,
agreements and statements with respect to the subject matters herein and
therein. No oral or written agreement or understanding, except an amendment duly
adopted with the written consent of all of the Parties hereto, affects or amends
the terms of this Agreement.

(b) Binding Effect. All of the covenants and agreements in this Agreement by or
on behalf of any of the Parties hereto shall bind and inure to the benefit of
their respective heirs, guardians, personal and legal representatives,
successors and assigns. No Party may assign this Agreement or any rights or
obligations hereunder without the prior written consent of each other Parties.

(c) Governing Law. The internal laws of the State of Florida shall govern the
validity, performance, construction and enforcement of this Agreement and the
rights of the Parties.

(d) Construction. This Agreement has been negotiated by the Parties, and this

 

9



--------------------------------------------------------------------------------

Agreement shall not be deemed to have been prepared by any single Party, but by
all Parties equally, so that no provision of this Agreement shall be construed
against or interpreted to the disadvantage of any Party hereto by any court,
arbitrator or other government or judicial authority by reason of such Party
having or being deemed to have structured, drafted or dictated such provision.

(e) Severability. If any term, provision, covenant or condition of this
Agreement or any application thereof should be held by a court of competent
jurisdiction to be invalid, void or unenforceable, such invalidity, voidness or
unenforceability shall not impair, diminish, void, invalidate or affect in any
way the validity, legality or enforceability of any other terms, provisions,
covenants or conditions of this Agreement or any application thereof, all of
which shall continue in full force and effect.

(f) No Waiver; Cumulative Remedies. No failure or delay on the part of any Party
to this Agreement in exercising any right, power or remedy hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
such right, power or remedy preclude any other or further exercise thereof or
the exercise of any other right, power or remedy hereunder. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

(g) Headings. The headings of sections and paragraphs are for convenience only
and shall not modify the rights and obligations created by this Agreement or
constitute a substantive part of this Agreement.

(h) Survival of Representations and Warranties. All representations, warranties,
covenants, obligations and agreements made in this Agreement and any other
instrument, certificate or document delivered in connection herewith or
therewith, and the benefit thereof, shall survive as valid and enforceable
obligations, notwithstanding the closing of the transactions contemplated by
this Agreement.

(i) Counterparts. This Agreement may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument as if
all Parties hereto had executed the same original hereof, and any Party hereto
may execute this Agreement by signing any such counterpart.

(j) Costs and Expenses. On behalf of AA, Manju Holdings shall pay $15,000,
representing legal fees and costs, on the date hereof, to GeoPharma, which
amount shall be added to the Manju Loan.

(k) Further Assurances. From and after the date of this Agreement, upon the
request of any Party, any other Party or Parties shall execute and deliver such
instruments, documents and other writings as may be reasonably necessary or
desirable to confirm and carry out and to effectuate fully the intent and
purposes of this Agreement.

(l) Attorneys’ Fees. If any proceeding is brought by a Party against any other
Party to enforce this Agreement or for the breach of any of the provisions of
this Agreement, the prevailing party in such proceeding shall be entitled to
recover its reasonable attorneys’ fees together with the costs of such
proceeding therein incurred. Such recovery shall include, without limitation,
all such

 

10



--------------------------------------------------------------------------------

attorneys’ fees and costs whether incurred at trial, on appeal, in bankruptcy
court proceedings or whether incurred in the process of any collection
proceedings.

(m) Independent Representation and Waiver of Conflict of Interest. AA, Laki,
Tasis and Manju Holdings acknowledge and understand that: (a) GeoPharma’s
counsel, Shumaker, Loop & Kendrick, LLP (“Counsel”), prepared this Agreement on
behalf of and in the course of its representation of GeoPharma; (b) they have
been advised by Counsel that conflicts may exist among their individual
interests; (c) they have been advised by Counsel to seek the advice of
independent counsel; (d) they have had the opportunity to seek the advice of
independent counsel; (e) they jointly and severally waive any claim that
Counsel’s representation of GeoPharma constitutes a conflict of interest;
(f) they have received no representations from Counsel about this Agreement,
including the tax consequences of this Agreement; and (g) they have been advised
by Counsel that this Agreement may have tax consequences.

[Remainder of this Page Intentionally Left Blank; Signatures to Follow]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Agreement as of the date first written above.

 

American Antibiotics, Inc.

By:

 

/s/ Mandeep K. Taneja

Name:

 

Mandeep K. Taneja

Title:

 

President

GeoPharma, Inc.

By:

 

/s/ Carol Dore-Falcone

Name:

 

Carol Dore-Falcone

Title:

 

SR VP/CFO

Manju Holdings, LLC

By:

 

/s/ Jugal K. Taneja

Name:

 

Jugal K. Taneja

Title:

 

Managing Member

Manju Taneja Trust

By:

 

/s/ Jugal K. Taneja

Name:

 

Jugal K. Taneja

Title:

 

Trustee

 

12